Case 1:20-cv-06985-LTS-SLC Document 51-4 Filed 12/11/20 Page 1 of 6

MASTER SERVICE AGREEMENT

THIS MASTER SERVICE AGREEMENT (this “Agreement”) is made as of April 26, 2018 (the “Effective Date”) by
and between PGX, LLC, a New Jersey limited liability company (“PGX”), and [KDC Consulting LLC],
(“Contractor,” referred to collectively with PGX as the “Parties”).

ARTICLE I. PERSONNEL

14 Personnel. Contractor, from time to time, will enter into a Statement of Work (“SOW”) with PGX
identifying needs for professional auditing services to be provided by qualified personnel (the
“Personnel”). The SOW will identify (among other items), the scope of the services requested, the
fees to be paid in connection with those services, and the desired qualifications and standards of
the Personnel. The services of Personnel identified by Contractor shall be made available to PGX
and/or PGX clients (“Clients”). Nothing in this Agreement requires either Contractor or PGX to
enter into a minimum number of SOWs, and each party reserves the right to decline to enter into
a given SOW. However, any SOW entered into by the Parties will be governed by this Agreement,
unless otherwise modified therein.

ARTICLE II. RIGHTS AND OBLIGATIONS OF CONTRACTOR
2.1 Contractor Engagement and Payment of Personnel.

2.1.1 All Contractor Personnel providing services to PGX or Clients shall at all times be employees or
contractors of Contractor, and not of PGX.

2.1.2 Personnel shall not be eligible for, or entitled to receive, compensation of any kind or nature
from PGX. Contractor shall be solely responsible for the payment of Personnel for the work
they perform pursuant to an SOW.

2.1.3. Contractor shall have sole responsibility for the following: {i) computation and payment of the
Personnel’s wages in accordance with state and federal laws; (ii) withholding and payment to
government authorities of all federal, state, and local payroll taxes; (iii) payment of
unemployment insurance to the state and federal governments; (iv) payment and
maintenance of workers’ compensation insurance covering Personnel; (v) all other applicable
deductions and payments to and for Personnel as required by law; and (vi) maintenance of all
required timekeeping records for Personnel; (vii) payment of any and all other amounts that
may be due to Personnel; (viii) screening, reference checks, and interviews of potential
Personnel; and (ix) ensuring compliance with immigration laws for all Personnel, including
completion and maintenance of Forms 1-9 and documentation related thereto.

2.1.4 Contractor shall provide written notice ta PGX of any Personnel who is not an employee of
Contractor.

2.2 Policies and Procedures. Contractor shall maintain policies and procedures sufficient to ensure
that the Personnel who are Contractor employees understand their rights and obligations to report
any alleged workplace discrimination, retaliation, and/or harassment.

2.3 Replacement of Personnel. |n the event that any Personnel assigned to PGX and/or Clients under
this Agreement or an SOW shall be unavailable as a result of death, disability, extended leave of
absence or termination of employment, Contractor shall identify and provide a suitable
replacement.

2.4 Warranty Regarding Personnel. Contractor further represents and warrants that it shall not
provide any Personnel who has been convicted of a crime involving dishonesty, breach of trust or
money laundering, or whe has agreed to enter into a pretrial diversion or similar program in
connection with prosecution for such an offense (collectively, “Disqualifying Events”), Contractor
further warrants that it will promptly notify PGX upon learning of any Disqualifying Events in the
background of any Personnel. PGX reserves the right to confirm the information provided by
Contractor via conducting a background check on Personnel.
Case 1:20-cv-06985-LTS-SLC Document 51-4 Filed 12/11/20 Page 2 of 6

wit KOU

ARTICLE IIL. RIGHTS AND OBLIGATIONS OF PGX

3.1

3.2

3.3

Licenses and Permits for Operation of PGX’s Business, PGX agrees that it shall obtain and pay the
costs of any required federal, state, county or municipal licenses or permits required in connection
with the operation of its business or its utilization of the services of any of the Personnel.

Policies. PGX shall provide Contractor with a copy of any of its policies that apply to or govern the
conduct of any of the Personnel covered by this Agreement or any SOW. As policies or procedures
are updated, PGX shall provide a copy of such revisions to Contractor.

Forwarding Complaints. \n the event that any PGX representative or liaison becomes aware of
any complaint from or about any Personnel, PGX shall promptly advise Contractor of such
complaint in writing.

ARTICLE IV. PRIVACY, CONFIDENTIALITY AND IP ASSIGNMENT

4.1

4.2

4.3

4.4

4.5

4.6

Regulatory Compliance. Pursuant to the Gramm-Leach-Bliley Act, 15 U.S.C. 6801 and 6805(b) and
all regulations promulgated thereunder, and the Interagency Guidelines Establishing Standards for
Safeguarding Customer Information, 12 CFR Part 364, Appendix B, all nonpublic data and
information relating to customers of PGX and/or Clients provided to Contractor (“Customer
Information”) shall be treated confidentially and safeguarded by Contractor. Contractor shall not
disclose or use any such Customer Information except as necessary to carry out the services for
which Contractor has been engaged under an SOW or as required by applicable law.

Confidential information. Contractor shall safeguard (A) any Customer Information, and (B) all
other confidential, proprietary or nonpublic information of PGX and/or Clients regarding its/their
business, operations, plans or strategies (collectively, “Confidential Information” or “CI’) through
appropriate measures designed to ensure the security and confidentiality of the Cl; protect access,
availability and integrity of the same; protect against any anticipated threats or hazards to the
security or integrity of the Cl; and protect against unauthorized access or use of the Cl that could
result in substantial harm or inconvenience to a customer, PGX, and/or a Client.

Duty of Confidentiality. Contractor and its Personnel are held to the highest standards of
maintaining the confidentiality of all Cl provided by PGX and its Clients, including Customer
Information. Personnel shall not discuss Cl with any outside party, and shall discuss such
information with other PGX contractors and/or employees only on a bona fide, business-related,
need- to-know basis. In addition, Personnel shall make every reasonable effort to ensure that all
Cl is kept under proper physical safeguards and access controls, and is not accessible by
unauthorized persons. Personnel may be subjected a background check prior to, or as soon as
practicable after, commencing SOW services, in accordance with applicable statutes, rules and
regulations.

Professionalism and Competence. Contractor shall provide Personnel who are professionally
competent to perform the particular services described in a given SOW. Contractor shall monitor
Personnel’s work performance, conduct {including their diligence, professional competence and
adherence to ethical standards), and compliance with the terms and conditions of this Agreement
and the applicable SOW during their performance of services (including, without limitation, the
protection of Cl).

PGX or Client Property. All memoranda, papers, letters, notes, notebooks and all copies thereof
in any way relating to the business or affairs of the PGX or Clients and provided to Personnel in
connection with provision of the Services will be held by Contractor as the property of PGX and/or
Client and upon request by PGX or the Client at any time will be immediately returned to the
requesting party.

Works For Hire. Contractor acknowledges that any materials Contractor or Personnel produce in
connection with the Services will be considered “work for hire” and be the exclusive property of

2
Initial

Case 1:20-cv-06985-LTS-SLC Document 51-4 Filed 12/11/20 Page 3 of 6

Kou

PGX unless otherwise agreed in writing between PGX and Contractor. To the extent such materials
may not be deemed a “work for hire” under applicable law, Contractor hereby assigns to PGX all
right, title and interest in and to Contractor's copyrights to such materials. Contractor will execute
and deliver to PGX such instruments of transfer and take such other actions as PGX may reasonably
request, including, without limitation, executing and filing, at PGX’s expense, copyright
applications and other documents required for the protection of PGX’s rights to such materials.

ARTICLE V. MANAGEMENT

5.1

Personne! Management. Where applicable, Contractor shall be solely responsible for the
management, supervision, discipline and training of Personnel with respect to the performance of
their respective duties. PGX may identify an on-site liaison for Personnel assigned to a project
pursuant to a SOW. Subject to the foregoing provision, Contractor shall immediately remove any
Personnel from service upon PGX’s request; provided, however, Contractor retains the ultimate
right to terminate its relationship with Personnel, whether upon PGX’s recommendation or
otherwise.

ARTICLE VI. NO CONFLICT OF INTEREST

6.1

6.2

6.3

No Conflict With Prior Agreements. Contractor is free to enter into this Agreement. This
Agreement does not violate the terms of any agreement between Contractor and/or Personnel on
the one hand and any third party on the other.

Capacity to Provide Services. During the term of this Agreement, Personnel shall devote as much
of their time, energy and abilities as is necessary to perform the Services in a timely and productive
manner. Notwithstanding the foregoing, it is understood that Contractor may, at its discretion,
and to the extent consistent with this Agreement, provide services to other customers and clients.

No Infringing Use. \|n providing the Services, Contractor and its Personnel will not use any
invention, discovery, development, improvement, innovation or trade secret in which Contractor
or Personnel do not have a proprietary interest.

ARTICLE VIL. INSURANCE

Lk

Contractor Insurance. Contractor shall maintain comprehensive commercial liability and such
other insurance coverage as may be reasonably requested by PGX and/or Clients.

ARTICLE VIII. INDEMNITY

8.1

8.2

8.3

Indemnification. Contractor will defend, indemnify and hold PGX harmless with respect to any
liability or claim arising out of this Agreement and Contractor's and Personnel’s performance under
any SOW (or the Agreement as it may relate to such SOW).

Third Parties. \n the event of the gross negligence, willful misconduct or violations of law or legal
regulations caused by Contractor or Personnel in the performance of services under this MSA or
an SOW, Contractor shall forever release, indemnify and hold PGxX, its directors, officers, affiliates,
employees or representatives harmless from and against any claim, demand, action, suit, cause of
action, proceeding, special proceeding, judgments, settlements, costs or expenses (including
reasonable attorneys’ fees and costs) (A) for alleged injuries to persons or property liability and for
any loss, item of damages, including consequential damages, restitution or other orders, legal or
regulatory violations, including fines assessed or levied against PGX or any of the aforementioned
persons by any regulatory agency or body (herein, “Loss”) attributable to Contractor or Personnel,
and/or (B) for any such Loss (except for consequential damages) similarly incurred or sustained by
a third-party, person or entity by reason thereof.

On-Site Conduct. |n performing any services on the premises of PGX or a Client, Personnel will
comply with all safety and fire prevention rules applicable to those premises. Contractor's duties
Case 1:20-cv-06985-LTS-SLC Document 51-4 Filed 12/11/20 Page 4 of 6

di RO

under Section 8.1 includes but is not limited to any liability or claim for personal injury or property
damage caused by the negligence or willful misconduct of Personnel.

ARTICLE IX. DURATION AND TERMINATION OF AGREEMENT

9.1

9.2

9.3

9.4

9.5

Effective and Termination Dates. This Agreement shall become effective on the Effective Date
and shall continue in effect thereafter until it is terminated in accordance with the provisions of
this Agreement. For the purposes of the Agreement, the date on which this Agreement is
terminated shall be referred to as the “Termination Date.”

Notice of Termination. Either Party, for any reason, may terminate this Agreement by delivering
written notice of termination to the other party, at least thirty (30) days prior to the Termination
Date.

Termination of Agreement for Failure to Pay Fees. \f PGX fails to timely pay fees, Contractor may
give PGX written notice of its intent to terminate this Agreement for such failure and this
Agreement shall terminate as of the expiration of the fifteenth (15"") day from PGX’s receipt of
such notice, unless PGX has cured such failure within such fifteen (15) day period.

Termination for Material Breach. Either party may terminate this Agreement due to the other
party’s material breach of this Agreement if such breach is not cured within ten (10) days following
written notice of such breach to the breaching party.

Bankruptcy Event. Either party may immediately terminate this Agreement in the event of filing
by or against the other party hereto of any petition for bankruptcy, receivership, insolvency or the
making by such party of an assignment for the benefit of creditors.

ARTICLE X. INDEPENDENT CONTRACTOR STATUS

10.1

10.2

10.3

Relationship. The relationship of the parties under this Agreement and any SOW shall be, and at
all times remain, one between independent contractors. Neither this Agreement nor any
associated SOW shall create the relationship of an employer and employee, a joint employer, a
partnership, or a joint venture. Contractor represents and warrants that it is a corporation duly
organized and existing under the laws of Contractor’s state, or country of incorporation, and that
it is a bona fide corporate business entity established for a valid business purpose within the
meaning of the tax laws of the United States. Contractor further acknowledges that PGX is relying
upon the foregoing representations and warranties for the purpose of determining whether or not
it is necessary to make withholdings for United States taxes from monies being paid to Contractor
hereunder.

Responsibility for Taxes, Licenses and Insurance. Contractor is solely responsible for, and will pay
all costs of, conducting Contractor’s independent business, including but not limited to general
business liability insurance and city, county, state or federal licenses, permits, assessments and
taxes (including sales taxes and business and occupation taxes).

Payroll Taxes, Workers’ Compensation and Unemployment Insurance. No payroll or employment
taxes of any kind (including, but not limited to, FICA, FUTA, federal or state personal income taxes,
state disability insurance taxes, and state unemployment taxes) shall be withheld or paid by PGX
with respect to any payments to Contractor. Contractor shall be fully and solely responsible for
filing appropriate tax returns, and for making social security contributions and any other relevant
payments to government authorities. Contractor shall maintain workers’ compensation insurance
and unemployment insurance coverage covering the Personnel, and shall comply with all
requirements imposed by applicable law with respect thereto. Contractor shall defend, indemnify
and hold PGX harmless from the payment of taxes, premiums, interest, penalties or contributions
which are required of PGX by any government agency at any time as the result of payment of the
Fees or which PGX may otherwise be compelled to pay (except to the extent required by law to be
withheld and in fact withheld), as well as from all other costs and expenses, including without

4
Case 1:20-cv-06985-LTS-SLC Document 51-4 Filed 12/11/20 Page 5 of 6

Initial

10.4

10.5

10.6

10.7

10.8

limitation attorneys’ fees, incurred by PGX as the result of any audit, inquiry, investigation, or
lawsuit by a government agency or third party in connection therewith.

Employee Benefits. Contractor shall provide the Personnel with those employee benefits as solely
determined by Contractor (if any). Personnel shall not be entitled to any employee benefits
extended by PGX to its employees. Neither PGX nor any of its employees or contractors shall be
eligible for, or participate in, any employee health, pension, stock option or other fringe benefit
plan or policy sponsored by Contractor.

Compliance with Law. Contractor agree to comply with all applicable state and federal laws and
regulations as well as other valid rules and regulations of governmental agencies applicable to
Contractor and/or the provisions of its services under this Agreement. Specifically, PGX shall
comply with all applicable provisions of the Fair Labor Standards Act, the Consolidated Omnibus
Budget Reconciliation Act, the Family Medical Leave Act, the Americans with Disabilities Act, Title
Vil of the Civil Rights Act of 1964, Age Discrimination in Employment Act, and all federal, state and
local laws that govern the employment relationship between Contractor and its employees.

Maintenance and Retention of Records. Contractor shall keep records of all hours worked by
Personnel assigned to PGX under this Agreement and any associated SOW. Contractor shall
maintain records of all fees, wages, benefits, payments and business and personnel actions paid or
taken by Contractor in connection with the Personnel.

Immigration Reform and Control Act of 1986. Contractor shall comply with applicable provisions
of the Immigration Reform and Control Act of 1986 and maintain Form I-9s for all Personnel.

No Authority to Bind. Unless otherwise specified in an SOW, Contractor and Personnel have no
authority to enter into contracts on behalf of PGX or Clients, or to otherwise obligate PGX or Clients
in any respect.

ARTICLE XI. ADDITIONAL PROVISIONS

11.1

11.2

11.3

11.4

11.5

11.6

Amendments. This Agreement, including any exhibits and schedules, may be amended at any time
and from time to time, but any amendment must be in writing and signed by all of the parties to
this Agreement.

Governing Law. This Agreement shall be governed by and construed in accordance with the laws
of the State of New Jersey (without regard to the conflict of law principles thereof).

Binding Effect. This Agreement shall inure to the benefit of and be binding upon the parties and
their respective heirs, successors, representatives and permitted assigns.

Entire Agreement. This Agreement, along with any associated SOW, constitutes the entire
agreement between the parties hereto relating to the subject matter hereof, and contains all of
the terms, conditions, covenants, stipulations, understandings and provisions agreed upon by the
parties. No agent or representative of either party hereto has authority to make, and the parties
shall not be bound by or liable for, any statement, representation, promise, or agreement not
specifically set forth in this Agreement or related SOW.

Further Assurances. Each of the parties shall execute and deliver any and all additional papers,
documents, and other assurances and shall do any and all acts and things reasonably necessary in
connection with the performances of their obligations hereunder and to carry out the intent of the
parties hereto.

Assignment. This Agreement shall not be assigned by either party without the prior written
consent of the other party. Notwithstanding the foregoing, this Agreement shall be automatically
assigned to the successor of a party, without the required consent of the other party, in the event
of a merger, consolidation, sale of stock, sale of assets or other similar corporate transaction
involving a party to this Agreement, and such successor shall assume all of the rights and
obligations of such party hereunder.
Case 1:20-cv-06985-LTS-SLC Document 51-4 Filed 12/11/20 Page 6 of 6

Initial ol

11.7

11.8

11.9

Severability. \f any part or condition of this Agreement is held to be void, invalid or inoperative,
such shall not affect any other provision hereof, which shall continue to be effective as though such
void, invalid or inoperative part, clause or condition had not been made.

Waiver of Provisions. The failure by one party to require performance by the other party shall not
be deemed to be a waiver of any such breach, nor of any subsequent breach by the other party of
any provision of this Agreement. Such waiver shall not affect the validity of this Agreement, nor
prejudice either party’s rights in connection with any subsequent action.

Delay in Performance. If either party is delayed in or prevented from performing any of its
obligations hereunder by circumstances beyond its reasonable contro! and not the fault of such
party, which such party is unable to prevent or overcome by the exercise of reasonable commercial
efforts, then the performance of such obligation shall be excused for the period of the delay and
the period for the performance of such obligation shall be extended for an equivalent period;
provided, however, that such party shall have given prompt notice and full particulars of such cause
to the other party.

ARTICLE XII. Counterpart Execution. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the same
agreement. Transmission of an executed counterpart of this Agreement by telecopy shall be effective.
WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as of the day and year first
given above.

KDC Consulting LLC

 

 

PGX, LLC

By:
Name:

Title: Project Administrator

 
